        Case 5:16-cv-04276-EGS Document 158 Filed 01/19/19 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT FOR THE
                 EASTERN DISTRICT OF PENNSYLVANIA
ALLSTATE INSURANCE COMPANY,
ALLSTATE INDEMNITY COMPANY,
ALLSTATE PROPERTY & CASUALTY
                                       Civil Action No. 16-cv-04276
INSURANCE COMPANY and
ALLSTATE VEHICLE & PROPERTY
INSURANCE COMPANY
             Plaintiffs
                                       JURY DEMANDED
     v.

ELECTROLUX HOME PRODUCTS, INC.

                   Defendant
                    PLAINTIFFS’ MOTION FOR LEAVE TO AMEND

       Plaintiffs, Allstate Insurance Company, Allstate Indemnity Company, Allstate

Property & Casualty Company and Allstate Vehicle & Property Insurance Company

(collectively, “Allstate”), by and through their attorneys, de Luca Levine LLC, herein file this

Motion seeking leave to file a Second Amended Complaint pursuant to Federal Rule of Civil

Procedure 15 to remove all references to Allstate, insurance and subrogation to avoid prejudice

at trial. In support thereof, Plaintiffs rely on the attached Memorandum of Law.

                                            Respectfully submitted,

                                            de LUCA LEVINE LLC


                                            BY:   Patrick A. Hughes
                                            RAYMOND E. MACK, ESQUIRE
                                            I.D. No.: 91815
                                            rmack@delucalevine.com
                                            PATRICK A. HUGHES, ESQUIRE
                                            I.D. No. 91415
                                            phughes@delucalevine.com
                                            Three Valley Square
                                            512 East Township Line Rd, Ste. 220
                                            Blue Bell, PA 19422
                                            215-383-0227 (Direct)/215-383-0082 (Fax)
                                            Attorneys for Plaintiffs
        Case 5:16-cv-04276-EGS Document 158 Filed 01/19/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I, Patrick A. Hughes, hereby certify that a true and correct copy of Plaintiffs’ Motion for

Leave to Amend was served on January 19, 2019, upon all counsel of record via electronic filing

on ECF/PACER.



                                            de LUCA LEVINE LLC


                                            BY:   Patrick A. Hughes
                                            RAYMOND E. MACK, ESQUIRE
                                            I.D. No.: 91815
                                            rmack@delucalevine.com
                                            PATRICK A. HUGHES, ESQUIRE
                                            I.D. No. 91415
                                            phughes@delucalevine.com
                                            Three Valley Square
                                            512 East Township Line Rd, Ste. 220
                                            Blue Bell, PA 19422
                                            215-383-0227 (Direct)
                                            215-383-0082 (Fax)
                                            Attorneys for Plaintiffs
